PER CURIAM.
We reverse the three-year mandatory minimum term imposed under section 775.087(2), Florida Statutes, on the defendant’s conviction for robbery with a firearm, but in all other respects we affirm the defendant’s convictions and sentences. On this record, it is possible the jury found the defendant guilty of robbery with a firearm as a principal, and because the verdict form does not contain a specific finding that the defendant actually possessed the firearm, the three-year mandatory minimum cannot be applied. State v. Overfelt, 457 So.2d 1385 (Fla.1984). Consequently we reverse with instructions to strike the mandatory minimum term from the defendant’s sentence for robbery with a fire*909arm. The defendant need not be present when this correction is made.
Affirmed in part and reversed in part.
WEBSTER, LAWRENCE and PADOVANO, JJ., concur.